DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The amendment filed January 14, 2022 has been received and considered for examination.

Allowable Subject Matter
3.	Claims 238-251, 253-261, and 277-280 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest, in the claimed environment, a robot configured to operate the fluid connector; and a controller comprising a memory and a processor, the controller coupled to the robot, the controller configured to: generate a first port signal to couple the first port to the second port using the robot.
	The closest prior art to the claimed invention is Baumfalk et al. (US 2007/0185472 A1).  Baumfalk et al. discloses (para [0044]-[0045]) a fluid connector (figure1), comprising: a first connector (12) comprising a first proximal end (end near numeral 20) configured to couple to a first fluid device, and a first distal end (end 18) comprising a first port (opening in end); and a second connector (10) comprising a second proximal end (end near numeral 14) configured to couple to a second fluid device, and a second distal end (end near 16) comprising a second port (opening in end 16) configured to couple to the first port, wherein the first distal end (end 18) comprises a first lumen (opening thru connector 12) and a first valve (sliding cover 30), the first valve (30) configured to translate within the first lumen; and the second distal end comprises a second lumen (opening thru connector 10) and a second valve 
	Therefore, claims 238-251, 253-261, and 277-280 are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/SEAN E CONLEY/               Primary Examiner, Art Unit 1759